Citation Nr: 1033099	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-23 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1941 to September 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in July 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disability chronic 
obstructive pulmonary disease (COPD) causes loss of use of both 
lower extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.

2.  The Veteran is not entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or includes the anatomical loss or 
loss of use of both hands.


CONCLUSIONS OF LAW

1.  The requirements for specially adapted housing are met.  38 
U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. § 3.809 (2009).

2.  The requirements for a special home adaptation grant are not 
met. 38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. § 3.809a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in June 2008.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained the Veteran's rating decisions and treatment records; 
assisted the Veteran in obtaining evidence; and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  The specially adapted housing claim is 
being granted and so no further notification or assistance is 
necessary, and deciding the appeal is not prejudicial to the 
Veteran.

The Veteran feels that he meets the criteria under 
38 C.F.R. § 3.809 or 3.809a.  

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
Veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (2) Blindness in 
both eyes, having only light perception, plus the anatomical loss 
or loss of use of one lower extremity, or (3) The loss or loss of 
use of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) The loss or loss of use 
of one lower extremity together with the loss or loss of use of 
one upper extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  The term "preclude 
locomotion" means the necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods may be 
possible.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to a 
Veteran with requisite service who is entitled to VA compensation 
for a permanent and total service-connected disability, if, (a) 
the veteran is not entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 C.F.R. 
§ 3.809; nor had the Veteran previously received assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); 
and (b) the Veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical loss 
or loss of use of both hands.  This assistance will not be 
available to any Veteran more than once.  38 U.S.C.A. § 2101(b); 
38 C.F.R. § 3.809a.

In this case, the Veteran is service connected for PTSD rated as 
100 percent disabling, and for COPD rated as 100 percent 
disabling.  

In May 2008, the Veteran indicated that he had not been able to 
get into his bathroom for several months and was having bedside 
baths.  He had lost the use of his legs due to COPD.  

In July 2008, a VA physician indicated that the Veteran was 
confined to a wheelchair due to COPD.  A July 2008 phone call 
note indicates that the Veteran had a pressure ulcer on his 
coccyx.  A review of a physician's earlier note revealed that the 
Veteran's health had been declining due to his terminal COPD.  
The Veteran's daughter wanted the Veteran to be ambulatory and 
was making arguments that he should be receiving physical therapy 
to counteract increasing weakness.  

An August 2008 VA medical record indicates that the Veteran had 
been seen in May 2008, to examine a decubitus ulcer on his 
buttock.  At that time, he had to be assisted, by multiple 
nursing personnel, from his wheelchair onto an examination table.  
On laying him on his side, his pulse oxygen dropped to 76% even 
with his oxygen.  The physician indicated that he was unable to 
do virtually anything.  He was unable to stand and unable to 
walk, even with their assistance, and several male nurses were 
there to help.  Since the May 2008 visit, home health care had 
discontinued his physical therapy because they felt he was unable 
to meet his physical therapy goals.  He had terminal COPD as 
documented by another VA physician's June 2008 note.  The 
Veteran's daughter was saying that the Veteran had dramatically 
improved and that he had been able to get into a car and go to 
Amarillo with very little difficulty.  The doctor writing the 
current note declined to authorize a rolling shower chair for the 
Veteran, as he felt that it was not safe for the Veteran to use 
one, and would not authorize physical therapy for the Veteran 
without further investigation.

In May 2009, a VA physician stated that the Veteran has very 
significant problems with lower extremity weakness which was 
likely related to his COPD, and that he had significant problems 
with locomotion and requires a power chair to aid him to be 
mobile.  His prognosis long-term was very guarded.  

A June 2009 VA medical record indicates that the Veteran was 
using an ambulatory aid, was weak, and was at a high risk for 
falling.  Precautions were to be undertaken for the Veteran in 
light of this.  

The record includes some somewhat inconsistent evidence in the 
form of statements by the Veteran's daughter as to a dramatic 
improvement, but the Board's reading of medical notations 
suggests that such assertions may not be fully credible.  The 
medical evidence, which the Board finds to be more probative, 
paints a different picture.  

It appears that his state of health due to his service-connected 
COPD is such that he needs regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion, even though occasional locomotion by other methods 
may be possible.  The evidence shows that he is at a high risk 
for falls, has had pressure ulcers on his coccyx, is weak in his 
lower extremities, and can not use a rolling shower chair.  
Moreover, his oxygen level dropped when he was on an examination 
table with oxygen in May 2008, to be examined for pressure 
ulcers, and he was unable to do virtually anything.  He stated in 
July 2008 that he had lost the use of his legs due to his COPD.  
He was felt by a VA physician in May 2009 to need a wheelchair to 
aid him to be mobile due to significant problems with locomotion 
due to his COPD.  Resolving all reasonable doubt in the Veteran's 
favor, the Board finds that that the Veteran is entitled to 
specially adapted housing benefits under 38 C.F.R. § 3.809 
because he has loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  

Based on the evidence, however, the Board concludes that a 
special home adaptation grant under 38 C.F.R. § 3.809a is not 
warranted, as the Veteran is not entitled to compensation for 
permanent and total disability which is due to blindness in both 
eyes with 5/200 visual acuity or less, or includes the anatomical 
loss or loss of use of both hands.  He is service-connected only 
f-or PTSD and COPD and no evidence shows that these disabilities 
cause blindness or loss or loss of use of both of his hands.


ORDER

Entitlement to specially adapted housing benefits is warranted.  
To this extent, the appeal is granted. 

Entitlement to a special home adaptation grant is not warranted.  
To this extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


